United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 96-3332NI
                                   _____________

Priscilla M. Waitek; Marc Waitek,    *
                                     *
                  Appellees,         * Appeal from the United States
                                     * District Court for the Northern
     v.                              * District of Iowa.
                                     *
The Dalkon Shield Claimants Trust,   *       [PUBLISHED]
                                     *
                  Appellant.         *
                               _____________

                            Submitted: May 23, 1997
                                Filed: June 3, 1997
                                 _____________

Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
                           _____________

PER CURIAM.

       The Dalkon Shield Claimants Trust appeals the district court's denial of the
Trust's motions for judgment as a matter of law and a new trial. See Waitek v. Dalkon
Shield Claimants Trust, 934 F. Supp. 1068, 1100 (N.D. Iowa 1996). We review the
district court's rulings under well-established standards. Based on the record before us,
we find no error that would require reversal. Accordingly, we affirm. See 8th Cir. R.
47B.

      A true copy.
            Attest:
                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.